Case 8:14-cv-02769-VMC-AEP Document 83 Filed 06/27/19 Page 1 of 2 PageID 364




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


   UNITED STATES OF AMERICA,                    )
   ex rel. MELISSA HIGGINS                      )
                                                )
                          Plaintiff,            )      Case No.: 8:14-cv-2769-T-33AEP
                                                )
                 v.                             )
                                                )
   HEALTHSOUTH CORP.,                           )
                                                )
                          Defendants.           )

                                                ORDER

           Upon consideration of the United States’ Unopposed Motion pursuant to 31 U.S.C.

    § 3730(c)(3), for good cause shown, the Court rules as follows:

           1. The United States Unopposed Motion to Intervene for Purposes of Settlement is

               Granted;

           2. The parties shall file a Joint Stipulation of Dismissal by July 8, 2019; and

           3. That Joint Stipulation of Dismissal may request that the Court retain jurisdiction

               over this matter to resolve any claims from the relator pursuant to 31 U.S.C. §

               3730(h), as well as any claims for attorneys’ fees and costs pursuant to 31 U.S.C.

               § 3730(d).



           This 27th day of June            , 2019.
Case 8:14-cv-02769-VMC-AEP Document 83 Filed 06/27/19 Page 2 of 2 PageID 365
